Case 2:21-cv-00713-NJB-JVM Document 1-5 Filed 04/07/21 Page 1 of 6




               CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                              STATE OF LOUISIANA
   NO. 2020-03005                                        DIVISION “ N-8 ”

                                      TERRISITA RAGAS

                                                VS.

      MERCEDES-BENZ SUPERDOME; THE LOUISIANA STADIUM & EXPOSITION
                 DISTRICT; AND XYZ INSURANCE COMPANY

   FILED: _____________________                               _____________________________
                                                                     DEPUTY CLERK

       SECOND SUPPLEMENTAL AND AMENDING PETITION FOR DAMAGES

          NOW INTO COURT, through undersigned counsel, comes Petitioner, TERRISITA

   RAGAS, who desires to supplement, amend and restate the Petition for Damages filed

   on April 8, 2020 and First Supplemental and Amending Petition for Damages filed on

   September 22, 2020, as follows:

                                                 I.

          The Petitioner re-alleges and re-avers all of the allegations, claims and statements

   of facts asserted in her original Petition for Damages as if copied herein in extenso.

                                                II.

          Petitioner supplements and amends her original Petition for Damages, by

   correcting paragraph 1 to read as follows:

          Made defendants herein are:

          A.)    THE LOUISIANA STADIUM & EXPOSITION DISTRICT (“LSED”),

                 upon information and belief, is a political entity and/or subdivision of the

                 State of Louisiana, created under Louisiana law and owner of the Louisiana

                 Superdome;

          B.)    SMG, also known as SMG Worldwide Entertainment and Conference

                                         Ragas v. Superdome
                                            Page 1 of 6

                                                                                           ȱŚ
Case 2:21-cv-00713-NJB-JVM Document 1-5 Filed 04/07/21 Page 2 of 6




                Venue Management (“SMG”), a foreign corporation duly authorized and

                currently doing business in the Parish of Orleans, State of Louisiana; and

         C.)    XYZ INSURANCE COMPANY (“XYZ”), upon information and belief, is a

                foreign insurance company, licensed to do, and doing business in the State

                of Louisiana, who at all times pertinent hereto had in full force and effect a

                liability insurance policy covering the defendants, LSED, SMG and

                Superdome from the type of liability alleged herein, and who will be named

                after Discovery.

                                                III.

         Petitioner redacts and strikes Paragraph 4 of the Original Petition for Damages.

                                                IV.

         Petitioner supplements and amends her original Petition for Damages, by

   correcting paragraph 5 to read as follows:

                                                5.

         Petitioner, TERRISITA RAGAS, further avers that the cause of the accident

   mentioned herein, was the negligence, recklessness, fault and want of care and/or skill

   on the part of the defendant, LSED, either solely or collectively, in the following non-

   exclusive enumerated acts and omissions:

         -      Failing to maintain a proper protocol for repairs of mechanical equipment;

         -      Failing to practice proper oversight of escalators and mechanical

                equipment;

         -      Failing to see what they should have seen;

         -      Failing to take the necessary precautions to avoid incidents such as the one

                made the basis of this litigation;

                                        Ragas v. Superdome
                                           Page 2 of 6
Case 2:21-cv-00713-NJB-JVM Document 1-5 Filed 04/07/21 Page 3 of 6




          -       Failing to act as a reasonable and/or prudent person would under the

                  same or similar circumstances;

              -   Allowing dangerous conditions to exist on its premises;

              -   Failing to properly oversee SMG and its management and day to day

                  operation of the Louisiana Superdome.

          All of which acts of negligence are in violation of the ordinances of the Parish of

   Orleans, and the Statutes of Louisiana, that are specially pleaded herein as if copied in

   extenso.

                                                 V.

          Petitioner supplements and amends her original Petition for Damages, by

   correcting paragraph 5A to read as follows:

                                                 5A.

          Petitioner, TERRISITA RAGAS, further avers that the cause of the accident

   mentioned herein, was the negligence, recklessness, fault and want of care and/or skill

   on the part of the defendant, SMG, either solely or collectively, in the following non-

   exclusive enumerated acts and omissions:

          -       Failing to maintain a proper protocol for repairs of mechanical equipment;

          -       Failing to practice proper oversight of escalators and mechanical

                  equipment;

          -       Allowing dangerous conditions to exist on its premises;

          -       Failing to see what they should have seen;

          -       Failing to take the necessary precautions to avoid incidents such as the

                  one made the basis of this litigation.

          -       Failing to act as a reasonable and/or prudent person would under the

                                          Ragas v. Superdome
                                             Page 3 of 6
Case 2:21-cv-00713-NJB-JVM Document 1-5 Filed 04/07/21 Page 4 of 6




                 same or similar circumstances.

          All of which acts of negligence are in violation of the ordinances of the Parish of

   Orleans, and the Statutes of Louisiana, that are specially pleaded herein as if copied in

   extenso.

                                                VI.

          Petitioner supplements and amends her original Petition for Damages, by

   correcting paragraph 5B to read as follows:

                                                5B.

          Plaintiff further submits that the LOUISIANA STADIUM & EXPOSITION

   DISTRICT (“LSED”) and SMG are liable for Plaintiff’s damages to the fact that the

   escalator in question was unreasonably dangerous and malfunctioning and otherwise

   failed to conform to safety codes and/or provide safe area for patrons and guests.

                                               VII.

          The defendants are liable jointly, severally and in solido to the Petitioner, Terrisita

   Ragas, for damages set out in the Original Petition for Damages and First Supplemental

   and Amending Petition for Damages.

                                               VIII.

          The Petitioner renews and reiterates all of the allegations of the Original Petition

   for Damages and First Supplemental and Amending Petition for Damages and as

   amended above and herein, and all of the prayers of the original Petition and First

   Supplemental Petition for Damages. Plaintiff is entitled to recover from Defendants all

   damages arising as a result of the incident and injuries stated therein.




                                         Ragas v. Superdome
                                            Page 4 of 6
Case 2:21-cv-00713-NJB-JVM Document 1-5 Filed 04/07/21 Page 5 of 6




         WHEREFORE, Petitioner, TERRISITA RAGAS, prays that her original Petition for

   Damage and First Supplemental and Amending Petition for Damages be supplemented

   and amended in the above particulars, and that defendants be served with a copy of this

   Second Supplemental and Amending Petition, and be cited to appear and answer the

   same, and after all due proceedings are had that there be judgment in favor of the

   Petitioner, Terrisita Ragas and against all Defendants including THE LOUISIANA

   STADIUM & EXPOSITION DISTRICT, SMG, and XYZ INSURANCE COMPANY,

   jointly, severally, and in solido, for damages as are reasonable in the premises with legal

   interest thereon from date of judicial demand, attorney fees and for all costs of these

   proceedings, and all general and equitable relief deemed proper by this Honorable Court.



                               RESPECTFULLY SUBMITTED
                               LAW OFFICE OF LEWIS-CRAWFORD




                               _________________________________________________
                               JAHIDA L. LEWIS-CRAWFORD (#36333)
                               CHARLES AYLES (#36993)
                               BRANDON A. BRISCO (#36156)
                               1506 Williams Blvd.
                               1ST Floor
                               Kenner, LA 70062
                               Telephone: (504) 616.9559
                               Facsimile:     (504) 305.4575
                               Email: jahida@lewiscrawfordlaw.com
                               Attorneys for Terrisita Ragas



   PLEASE SERVE the following with Second Supplemental and Amending Petition
   for Damages, Amended Petition and Original Petition for Damages:

      1. LOUISIANA STADIUM & EXPOSITION DISTRICT
         through its Chairman of the Board and Chief Executive
         Kyle France
         1500 Girod Street
         New Orleans, LA 70113

                                        Ragas v. Superdome
                                           Page 5 of 6
Case 2:21-cv-00713-NJB-JVM Document 1-5 Filed 04/07/21 Page 6 of 6




     2. SMG
        Through its Attorney of Record
        Tracey J. Comeaux
        Assistant Attorney General
        Louisiana Department of Justice
        1450 Poydras Street, Suite 900
        New Orleans, LA 70112

     3. LOUISIANA STADIUM & EXPOSITION DISTRICT
        through the Attorney General for the State of Louisiana
        Attorney General, Jeff Landry
        Department of Justice
        1885 North Third Street
        Baton Rouge, LA 70802

     4. LOUISIANA STADIUM & EXPOSITION DISTRICT
        through the Louisiana Office of Risk Management
        Director, Melissa Harris
        1201 N. Third Street, Suite G-192
        Baton Rouge, LA 70802

     5. XYZ INSURANCE COMPANY




                                     Ragas v. Superdome
                                        Page 6 of 6
